Citation Nr: 1140834	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, right ankle, with traumatic arthritis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an evaluation in excess of 10 percent disabling, for the period beginning July 28, 1999, to prior to July 10, 2006, for plantar calcaneal spur, right foot.

3.  Entitlement to an evaluation in excess of 20 percent disabling, for the period beginning July 10, 2006, for plantar calcaneal spur, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to comply with VA's duty to assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In a VA Form 21-4142, the Veteran noted that he had received medical treatment for his right foot from the Riverview Health Clinic from March 2005.  The RO requested those records in a letter dated September 2006.  In October 2006 records were received from Riverview Health.

In a correspondence dated in October 2007, the Veteran requested "VA Form 21-4138 to obtain records from other medical facilities."  The RO did not send the Veteran the requested form.

In a VA Form 9 received in February 2008, the Veteran provided a list of medical providers who had treated him since 2006, to include Riverview Health Clinic, Grand Forks Air Force Base (AFB), Altru Clinic, and the Fargo, North Dakota VA Medical Center (VAMC).  At that time, the claims file contained treatment records from Riverview Health, dated 2004 through 2006; Grand Forks AFB, dated 2005 through 2006; Altru Clinic, dated 2001 through 2006; and the Fargo, North Dakota VAMC, dated through June 2006.  The RO did not request additional records from any of these providers.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA and federal records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The records identified by the Veteran potentially contain information and findings relevant to the evaluations of his service-connected disabilities, and must be obtained on remand. 

The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence may be associated with the claims file at the direction of this remand, the Board finds that further VA evaluation of the Veteran's right ankle and right foot disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2006, including those from the Fargo, North Dakota VAMC.

2.  After securing the proper authorization, obtain any records dated since October 2006 for treatment received by the Veteran at Grand Forks Air Force Base Medical Facility (319th Medical Group) and associate them with the claims file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

3.  After securing the proper authorization, obtain outstanding private treatment records from Riverview Health Clinic dated since August 2006, and from Altru Clinic dated since October 2006.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right ankle and right foot disabilities.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All indicated tests and studies should be performed.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


